Citation Nr: 9904378	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1995.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, (RO) which granted service connection for 
dysthymic disorder and rated it 10 percent disabling.  

In December 1997, the Board remanded this case so that a 
previously scheduled Travel Board hearing could be conducted.  
The veteran had been offered an optional video hearing but 
did not attend.  He attended a personal hearing before the 
undersigned in November 1998.  


REMAND

This appeal has been taken from the initial rating following 
a grant of service connection.  It is well grounded, since 
the benefit sought was granted.  Further development is 
warranted to determine whether "staged ratings," different 
ratings for different periods of time, are in order.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies, unless Congress provided otherwise 
or permitted the Secretary to do so and the Secretary has 
done so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

Effective November 7, 1996, subsequent to the appealed rating 
decision, the criteria for rating mental disorders were 
revised. 38 C.F.R. § 4.97 (1997).  There is no provision 
mandating the use of either version.  The Board observes that 
the veteran was furnished the "old" criteria in the 
statement of the case and both the "old" and the "new" 
criteria in the supplemental statement of the case, 
apparently issued in May 1997.  The supplemental statement of 
the case is date-stamped in May 1996, But there is a 
handwritten date of 5/20/97 (May 20, 1997) and, as noted 
above, it contains the criteria for rating mental disorders 
in effect prior and subsequent to November 7, 1996.  However, 
it does not appear that the veteran has been examined or 
rated considering the "new" criteria.  For example, in the 
reasons and bases section of the supplemental statement of 
the case, the reason for not granting the increased rating 
references only the "old" criteria.  

At a hearing before the undersigned in November 1998, the 
veteran testified that he and his fiancée had broken up in 
September and that he had lost his job in October, both 
presumably in 1998.  He said that he had a "breakdown" on 
the job; he became very anxious and started crying while 
attempting to contact his supervisor.  Hearing transcript at 
3-4.  He also reported that he had been hospitalized in 
October 1998 and was undergoing treatment by the VA.  Id. at 
5.  The Board construes this to be, in effect, an assertion 
that the dysthymic disorder had increased in severity, since 
the last VA examination.  In such a case, another VA 
examination is appropriate.  VA O.G.C. Prec. Op. No. 11-95 
(April 7, 1995).  A copy of the discharge summary/plan for 
the October 1998 hospitalization was submitted at the 
hearing; initial consideration by the RO was not waived.  
That summary appears to show diagnoses of post-traumatic 
stress disorder and history of ethanol dependence, in 
addition to major depressive disorder, although the report is 
very difficult to read.  

Under the circumstances of this case, the Board finds that 
additional development of the record and additional review by 
the RO is required. Accordingly, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all medical providers from whom he has 
received treatment for his psychiatric 
disorder since August 1995 and dates of 
treatment and authorize the release of 
all records of treatment for the 
psychiatric disorder.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
identified by the veteran.  This should 
specifically include a legible copy of 
the complete clinical records of the 
October 1998 hospitalization at the 
Cypress Creek Hospital and subsequent VA 
treatment records.  He should be invited 
to submit or identify any additional 
evidence he wishes to have considered in 
rating the dysthymic disorder, including 
statements from former employers.  

2.  All evidence identified by the 
veteran should be obtained and associated 
with the claims file.  Any evidentiary 
lead should be followed to its logical 
conclusion and any additional indicated 
development should be accomplished.

3.  When the foregoing has been completed 
to the extent possible, even if no 
additional information is obtained, the 
veteran should be examined by a 
psychiatrist to determine the nature and 
extent of his psychiatric disorder(s).  
The examination should be conducted in 
accordance with applicable procedures and 
all indicated tests and studies should be 
performed.  The claims file must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should be requested to acknowledge having 
reviewed the foregoing materials in the 
examination report.  

The examination report should include a 
diagnosis for each psychiatric disorder 
found based on the diagnostic criteria 
set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) and a 
detailed account of all psychiatric 
symptoms found to be present; specifying 
which symptoms are attributable to each 
diagnosis.  If the symptoms cannot be 
related to a single diagnosis, the 
examiner should so state.  The examiner 
should describe how the symptoms of the 
service- connected dysthymic disorder 
affect the veteran's social and 
industrial capacity.  Specifically, the 
examiner should discuss the effect the 
symptoms have on the veteran's ability to 
establish and maintain relationships in 
an employment setting and discuss the 
effect the symptoms have on the veteran's 
initiative, flexibility, reliability and 
efficiency.  The examiner should also 
discuss whether there is a decrease in 
work efficiency and whether there are 
periods of inability to perform 
occupational tasks; if so, the examiner 
should discuss the frequency and duration 
of the periods as well as the cause for 
the decrease in work efficiency and 
periods of inability to perform 
occupational tasks.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a Global 
Assessment of Functioning score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  If a psychiatric disorder other 
than the service-connected dysthymic 
disorder is diagnosed, the examiner 
should provide an opinion as to whether 
such disorder is causally related to 
service.  

The RO should then review the claims file to ensure that all 
of the above requested development has been completed in 
full.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
particular, the RO should ensure that the requested 
examination provides the necessary opinions and supporting 
rationale.  If the examination is not complete, it should be 
returned to the examiner for corrective action.  

Following completion of the above, the RO should review the 
evidence and evaluate the claim under the criteria in effect 
both before and after November 7, 1996.  In rating the 
dysthymic disorder under the criteria in effect before 
November 7, 1996, the RO should consider that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree." and represents a degree of social and 
industrial adaptability that is "more than moderate but less 
than rather large."  As set forth in the precedent opinion 
dated November 9, 1993 by the General Counsel of the VA.  
VAOGCPREC 9-93 (November 9, 1993).  If the examiner diagnosed 
a psychiatric disorder other than the service-connected 
dysthymic disorder and related such disorder to service, the 
RO should take all appropriate action to address the raised 
claim.  If the veteran continues to be unemployed, the 
inferred issue of entitlement to a total rating by reason of 
individual unemployability due to service-connected 
disability should also be addressed.  

If the benefit sought on appeal is not granted in full or to 
the veteran's satisfaction, the veteran and his 
representative should be furnished a supplemental statement 
of the case and be provided an opportunity to respond. The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until he is notified.  
However, obtaining and submitting the medical evidence to the 
RO will expedite processing his claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


- 7 -


